General Fisheries Commission for the Mediterranean Agreement Area (debate)
The next item is the report by Mr Crescenzio Rivellini, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement Area - C7-0204/2009 - (Α7-0023/2011).
Mr President, ladies and gentlemen, the aim of this proposal for a regulation is to incorporate some of the recommendations adopted by the General Fisheries Commission for the Mediterranean (GFCM) to help improve legal certainty while taking an important step towards simplification.
So far, the recommendations adopted by the GFCM have been transposed into EU legislation on a provisional basis, by means of annual regulations on fishing possibilities. The permanent nature of this recommendation, however, requires a more stable legal instrument for their transposition into Community law. It is therefore opportune to transpose the recommendations in question through a single piece of legislation to which future recommendations can be added by amendment.
As regards the substance of the recommendations adopted by the GFCM, Title II of the proposal for a regulation ('Technical measures') imposes various restrictions on fishing in the Gulf of Lions relating to the nets that may be used (Article 5), the issue of special fishing permits and the protection of natural habitats.
Moreover, vessels authorised to participate in the common dolphinfish fishery are to be granted a special fishing permit and included in a list to be provided to the Commission by the Member State concerned (Article 13). With regard to fishing gear, the proposal for a regulation specifies in detail the minimum mesh size to be used in the Mediterranean Sea (Article 15) and the Black Sea (Article 16) and prohibits the use of towed dredgers and trawl nets at depths below 1 000 metres (Article 17).
Title III is dedicated to control measures. These include a requirement for every Member State to send the Commission, through the accustomed data-processing support, an updated list of the vessels of more than 15 metres overall length flying its flag and registered in its territory that it authorises to fish in the GFCM area (Article 18).
Chapter 2 covers port state measures. These apply to third-country fishing vessels, which may be subject to inspections of their landings and trans-shipment operations (Article 21). Furthermore, Member States may not allow a third-country vessel to use their ports if the vessel is not flying the flag of a GFCM contracting party, if it has been engaged in illegal, unregulated and unreported (IUU) fishing, or if it does not have a valid authorisation to engage in fishing (Article 23).
Title IV of the proposal for a regulation (Cooperation, information and reporting) requires the Commission and the Member States to cooperate and exchange information with the Executive Secretary of the GFCM (Article 24), and requires Member States to submit statistical matrices (including vessel registration numbers, capacity, gross tonnage, horsepower, etc.) to the Executive Secretary of the GFCM by the specified deadlines.
In Title V (Final provisions), Article 28 allows the Commission, through a concession by the European Parliament and Council, to amend, by means of delegated acts, provisions that concern non-essential elements of the legislative act, in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU).
Moreover, we note that the parties to the GFCM are required to ensure full implementation of agreed measures from the date set by the GFCM. Timely transposition is therefore necessary to make such international measures directly applicable to natural or legal persons at Union level and to ensure legal certainty in this regard.
Due to the long period involved, the ordinary legislative procedure, however, seems to be on too large a scale in this specific instance for the issues involved in transposing amendments to the provisions of Article 28, which I do not believe to be essential and which had already been discussed and agreed with the Member States, in the working group, in the Council, and during the session itself, before being proposed or adopted at the annual session of the GFCM.
The fact that the European Union is unable to ensure this transposition of European law within the prescribed period may be considered a breach of its international commitments. This, in turn, could undermine the credibility of the European Union in the context of the GFCM and other international fisheries management organisations
This does a disservice to the European Union and certainly would provide additional fuel to the detractors of the Union, who may suspect that the European Union wastes time on trifles instead of focusing on more substantive issues.
Finally, it is essential to note that important safeguards are built into the system of delegated acts, such as the possibility of objection by the two colegislators, Parliament and Council, with respect to specific acts adopted by the Commission under its delegated powers and the possibility of completely withdrawing the delegation if they are not satisfied with the way in which these powers are used by the Commission.
For this reason, I believe that Article 28 on delegated acts is a good compromise that will, in any case, be debated again with the Council at second reading, in order to find a final agreement. This approach is in line with the de Brún report on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 998/2003 on the animal health requirements applicable to the non-commercial movement of pet animals and the Romeva report on the proposal for a regulation of the European Parliament and of the Council establishing a catch documentation programme for bluefin tuna.
(referring to the fact that Mr Rivellini had been allowed to speak for longer than his allocated speaking time) Mr Rivellini, I fully expect that you will put up a big picture of me in your office. I can send you one - and I can sign it too - in thanks for what happened today.
Member of the Commission. - Mr President, I would not put up a picture of you, so I will have to be brief.
First of all, I would like to thank Mr Rivellini for his work on this report. I am very pleased to see the very strong support of the Fisheries Committee and the support of Parliament on the substance of this important proposal. I can easily agree with Mr Rivellini's comprehensive presentation and also with the fact that the implementation of the various measures adopted by the GFCM is key to ensuring the sustainable management of fishery resources in the Mediterranean.
We have to do this because the Mediterranean really needs it. We have to do it if we want to ensure biodiversity in the Mediterranean and make sure that it does not turn into a dead sea. Let me refer to just one institutional issue, to which Mr Rivellini also referred.
As you know, the recommendations of the GFCM become binding on the European Union and, in accordance with the Treaty, on the Member States from the date determined by the GFCM. Timely transposition is therefore necessary in order to make these international measures directly applicable to natural or legal persons at EU level and to ensure legal certainty to that effect. We need to avoid the transposition of the GFCM measures becoming a modern version of the myth of Sisyphus. Transpositions of measures adopted by the GFCM in recent years are already awaiting the adoption of this regulation. But very soon, the GFCM will most probably adopt new amendments requiring effective transposition to EU law within a fixed deadline. So we will go through this exercise again and again.
This is why I believe that the Commission should have delegated powers for transposing all future amendments into EU law. I am very concerned that the limitation of delegated powers to the Commission will be followed by a higher risk of having no timely transposition. This is something we have to avoid. It is not a way of avoiding the competence of the European Parliament on these issues, but we need timely transposition. I am afraid that this will not be possible through this procedure.
I therefore regret that the institutions cannot agree on this important question. I would like to underline that such delays would compromise the EU's ability to comply with its international obligations and would also undermine the EU's credibility in our international fisheries organisations.
However, I believe that we need to proceed towards adoption of this regulation quickly, and I therefore welcome the position taken by the European Parliament as a step in the right direction. I hope that further, similar steps will allow us to unblock negotiations on the proposal and proceed with its adoption. At the same time, it is necessary to continue to reflect on the most effective ways to transpose measures introduced by regional fisheries management organisations into EU law.
From our side, we will continue to look for better solutions, and I invite you to join our efforts. I would once again like to thank Mr Rivellini for the report and the committee for its efforts regarding this important issue.
Mr President, first of all, I would like to say that we are just fine here in Strasbourg. Commissioner, ladies and gentlemen, I would like to begin by thanking Mr Rivellini for his report and for his negotiations with the Council and Commission since 2009.
Having been put on hold while the Treaty of Lisbon and the new regulation on implementing measures came into force, this report now transposes the recommendations which the General Fisheries Commission for the Mediterranean (GFCM) adopted at first reading.
The recommendations adopted by the GFCM consist of imposing certain restrictions on fishing in the Gulf of Lions, concerning the nets which may be used, the issuing of authorisation to engage in fishing and the protection of natural habitats in particular. This report is crucial as it lays down restricted fishing areas for the Mediterranean.
With regard to fishing gear, the text specifies the minimum mesh size to be used in the Mediterranean Sea and the Black Sea and prohibits the use of towed dredgers and trawl nets at depths below 1 000 metres. Needless to say, I am delighted by this measure.
For certain towed gear, the minimum mesh size will be set as: either a square-meshed net with a 40 mm mesh at the cod end or, at the duly justified request of the ship owner, a 50 mm diamond mesh net with acknowledged size selectivity equivalent to or higher than that of the 40 mm square-meshed nets.
The rapporteur has also requested a much needed review of the current regulation on implementing acts and firm clarification of Parliament's position on this subject. This is what you just spoke about, Commissioner.
The Commission must present a report to Parliament and the Council by 30 June 2012 on the implementation of this provision, to which it must propose adaptations.
I hope that this report will be available before the second reading of this text.
Mr President, Commissioner, ladies and gentlemen, the Mediterranean represents a very small part of our planet, just around 1% of its seas, but it is very rich: it has 8% to 9% of marine biodiversity. Half of all European fishing vessels are in the Mediterranean, 60% of work and employment in fisheries are in the Mediterranean and, unfortunately, 54% of fish are overfished and 32% to 36% of fish are over their biological limits. What is to blame? Obviously, the failure of the common fisheries policy to date, the failure, on numerous occasions, to apply our joint decisions and, above all, the decisions taken with no regard for scientific data, the decisions which we take subjectively based on poorly thought-out national interests.
In 2006, the Commission tried to rectify the problem of the Mediterranean. We had the regulation on fishing in the Mediterranean, but the problems do not stop with what we Member States of the European Union do. Fishing in the Mediterranean and the future of stocks depends on what all the Mediterranean countries, both inside and outside the European Union, do for this common resource and, if we do not act in common, this resource will be at immediate risk.
We proceeded with the first reading of this report and I am sorry to say that the Council, which is absent from the House today, was strangely insistent on the question of promoting the implementing measures. The Council needs to understand that the Treaty of Lisbon has to be applied and it should accept Parliament's right to participate in these decisions and accept delegated acts.
on behalf of the Verts/ALE Group. - Mr President, the last two decades of implementation of the CFP have shown that dealing with Mediterranean fisheries separately through mesh-specific regulations only perpetuates the double standard in fisheries management in Europe: Atlantic versus Mediterranean.
This has resulted in a chronic status quo of mismanagement, lack of enforcement and overfishing in the Mediterranean Sea. Only by making Mediterranean stakeholders - from fishermen to governments - accountable alongside their Atlantic counterparts, all subject to common standards and formal processes, can there be a decisive break from the past. Neither Mediterranean marine ecosystems and fish stocks, nor fishermen and society at large, can afford a new failure by the CFP to fully address Mediterranean fisheries this time.
European fisheries in the Mediterranean must cease to be considered as an outlier and must be fully and firmly covered by all aspects of the new CFP. This means that the conservation policy has to be provided with a new and fully fledged operational scheme for fishing effort management of Mediterranean fisheries. This should deliver into the same conservation standards as the long-established operational scheme applied to Atlantic fisheries.
on behalf of the ECR Group. - Mr President, I would like to start by thanking Commissioner Damanaki for her recent proposal to end the appalling practice of discarding. At a time when fish stocks are in decline and when some people on this planet do not have enough to eat, it is shameful that we catch good fish, kill it and then throw it back into the sea to feed the gulls and the crabs. I hope this legislation will be implemented without delay so that this disgraceful practice can be stopped as soon as possible.
In addition to the Commissioner's recent announcement, I welcome the recommendations made by the GFCM. I particularly welcome the recommendations regarding fishing gear, especially the introduction of minimum mesh sizes to be used in the Mediterranean and the Black Sea, and the prohibition of towed dredges and trawl nets below the thousand-metre mark. This will help make our fishing more sustainable.
The ECR fully supports this report and I again thank Commissioner Damanaki for committing herself to abolishing discards.
(PL) Mr President, in today's debate, we should stress that the Mediterranean Sea, uniquely in the world, is surrounded by land belonging to three continents. This is a meeting point for many cultures, including Member States and various other countries. This creates a situation where the most important issue in the management of fishery resources for the European Union is the regulation of provisions relating to catches, the issuing of licences and the development of control methods for ships using this area. Fishing and navigation have been flourishing here for over one thousand years, benefiting from the rich marine fauna of the Mediterranean Sea.
To maintain a balance and ensure that these goods are distributed fairly for exploitation, initiatives such as those discussed in this report should be supported. I would like to thank Mr Rivellini for his report which has defined the principles of managing the Mediterranean Sea's resources in a real and precise way and which will contribute to the protection of this sensitive ecosystem.
(IT) Mr President, Commissioner, ladies and gentlemen, I think that this measure will mean that issues related to the Mediterranean are about to embark on an even more binding phase than has been achieved through the acts implemented to date. I believe that the act we are focusing on today is much more important than the effects of the 2006 EU regulation.
I think it also offers a response to some limitations of that regulation which, because it is unilateral, has left large sections of the fishing industry with the idea that Europe is doing its bit but the other Mediterranean countries are not. I think it is strategic for us to address the issue from this aspect and with these characteristics. I believe that the work done by Mr Rivellini, which has been broadly welcomed, deserves formal thanks in this session.
However, I have the distinct feeling that the fact that we cannot resolve this issue on first reading and will move to a second reading, particularly over the interpretation of Article 28 of this regulation, raises one question: Parliament is siding with the Commission this time. Parliament is saying in essence that it is a good thing for these delegated acts to be the responsibility of the Commission and there is some resistance by the Council and, by the way, its absence today is significant.
This act means that Parliament is now convinced that the operation of maintaining biodiversity, maintaining the abundance of fish in this important sea, will help secure the future of the fishers. That said, I think the next stage in the process must place the focus back on the idea of codecision. These delegated acts are delegated for a reason, and thus, today, they are the responsibility of the Commission, but the international agreements, when they come, have to be firmly the responsibility of Parliament.
(GA) Mr President, I am happy to accept this report and will definitely vote in favour of it when it comes before Parliament.
The General Fisheries Commission for the Mediterranean was established in 1949 and covers the Black Sea as well.
Mr President, I would like, firstly, to totally agree with the comments of one of the previous speakers, Mr Fox, in commending the Commissioner for doing away with and banning, once and for all, the scandalous practice of discards. Well done, Commissioner. It was a very sensible measure and we are extremely grateful to you.
Secondly, in relation to the issue of the Mediterranean and the Black Sea, both are literally aquaculture and environmental paradises. What you have done here - or rather, what we have done - is to bring together all the important elements. For example: conservation, management, exploitation, monitoring, marketing and enforcement measures, because enforcement is important from the point of view of aquaculture and aquacultural products.
What this does, in fact, is pull together all the various strands. Up till now, what we have had are various resolutions and various rules and regulations, but what this has done is bring them together in one very sensible, comprehensive package.
The hallmarks of the package are two things: clarity and simplification, so that everybody understands exactly what is involved. Hopefully, what we are doing here, by way of adopting this report and putting it in place, is providing a simplified, workable, effective framework for the Mediterranean and for the Black Sea.
(IT) Mr President, ladies and gentlemen, I agree with the rapporteur over the need to simplify fishing rules with a regulation that can implement the recommendations adopted by the General Fisheries Commission for the Mediterranean.
I agree with the objectives and principles applied in the common fisheries policy, but I believe all coastal Member States must guarantee the right balance between socio-economic value and protection of ecosystems. I believe we must therefore also call for protection of the specific interests of local communities.
This regulation meticulously determines the gear authorised for fishing in the waters of the GFCM area, especially in the Mediterranean. I note that the objective of safeguarding our natural habitats has serious implications for some fishing communities. Italy is waiting for the Commission to grant a derogation from the ban on fishing two particular species that are the main product of an extensive fishing industry.
In conclusion, I should like to call on all representatives of the 27 Member States and the Commission to consider making these instruments more flexible to give the local fishing industry what it needs to survive.
(PT) Mr President, this proposal for a regulation aims to transpose into a single document the recommendations adopted by the General Fisheries Commission for the Mediterranean (GFCM), which seek to promote the proper management of the Mediterranean basin by making all those with influence over it participate and take responsibility. I would congratulate the rapporteur on his work.
The sound ecological state of this important maritime basin is the GFCM's main objective, and promoting the basin's sustainable development presupposes a panoply of measures for conserving and managing marine biological resources, which the GFCM is geared toward and which should govern fishing practices in this region.
Combating illegal fishing is one of the greatest challenges currently facing this strategy of preservation. The majority of this proposal for a regulation of the European Parliament and of the Council is positive. It is also important to supervise the application of all control, cooperation, information and reporting measures, not only as regards ships flying the EU flag, but also all those that, because they are flying the flag of a Member State of a contracting party of this GFCM, should be taking care to apply sound fishing practices.
The proper application of the recommendations that will be in force if this proposal for a regulation is adopted will enable the aforementioned objectives to be achieved, while ensuring equal treatment for all the fleets involved in these fisheries.
(PT) Mr President, we would like to draw attention here to an aspect of this proposal for a regulation which we consider of the greatest importance and which, unfortunately, we cannot accept.
We are not questioning the importance of multilateral cooperation on properly preserving living aquatic resources; quite the contrary. However, this proposal aims to confer on the Commission the power to adopt legislative acts in areas that, in the case of the Republic of Cyprus, clash with the sovereignty of a Member State and its exclusive economic zone.
This fact is all the more serious because, as we know, the sovereignty of this area is currently illegally threatened by a third country that is a candidate for accession which, moreover, makes the subject very politically sensitive. As it stands, this proposal interferes with the legitimate right of a Member State to make use of the natural resources present in the seabed of its exclusive economic zone and subsoil thereof, which is recognised in the United Nations Convention on the Law of the Sea.
We therefore call on you to support the proposal we are making to restrict the scope of delegated acts by voting against the paragraph on which we requested a separate roll call vote.
Member of the Commission. - Mr President, I would like to thank everybody for their interventions and to make two brief remarks.
I agree with the honourable Members who have underlined that what we really need now is good implementation of the regulation on the Mediterranean. That regulation has only been in place for a very short time and we should give it a margin to succeed. I cannot see how it is possible to amend it now or to ask for more derogations. The regulation is very flexible. The Member States have to follow the rules if they want to have derogations to this regulation.
Secondly, what we really need - and I agree with the Members who mentioned this - is to have a situation in the Mediterranean similar to the situation in other sea basins. It is quite clear that the Mediterranean needs regulation. In the framework of CFP reform, we have to try to proceed, using the step-by-step approach, to having the same status for the Mediterranean as we do for the other sea basins throughout Europe.
Finally, the Commission's idea of having delegated acts for the implementation of the decisions of the international bodies in which the EU participates in no way affects the sovereignty of the Member States. On the contrary, what we want is just the possibility to facilitate the transposition of those decisions into European law.
The debate is closed.
The vote will take place tomorrow (Tuesday, 8 March 2011).